



Exhibit 10.3


















MARSH & McLENNAN COMPANIES, INC.


2011 INCENTIVE AND STOCK AWARD PLAN




TERMS AND CONDITIONS
OF
RESTRICTED STOCK UNIT, PERFORMANCE
STOCK UNIT AND STOCK OPTION AWARDS
GRANTED ON [DATE]



2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
PAGE


I. BACKGROUND
 
1


 
 
 
II. AWARDS
 
1


A. General
 
1


1. Grant of Award and Award Types
 
1


2. Award Acceptance
 
1


3. Rights of Award Holders
 
1


4. Restrictive Covenants Agreement
 
1


B. Stock Units
 
2


1. General
 
2


2. Vesting
 
2


3. Dividend Equivalents
 
2


4. Delivery
 
2


C. Performance Stock Units
 
3


1. General
 
3


2. Vesting
 
3


3. Dividend Equivalents
 
3


4. Delivery
 
4


D. Options
 
4


1. General
 
4


2. Vesting
 
4


3. Term
 
5


4. Exercisability
 
5


5. Method of Exercise of an Option
 
5


E. Satisfaction of Tax Obligations
 
5


1. Personal Tax Advisor
 
5


2. U.S. Employees
 
5


3. Non-U.S. Employees
 
6


 
 
 
III. EMPLOYMENT EVENTS
 
7


A. Death
 
7


1. Stock Units
 
7


2. Performance Stock Units
 
7


3. Options
 
7


B. Permanent Disability
 
7


1. Stock Units
 
7


2. Performance Stock Units
 
7


3. Options
 
8


C. Termination by You Outside of the European Union – Age and Service
     Pro-Rata Vesting
 
8


1. Stock Units
 
8


2. Performance Stock Units
 
8


3. Options
 
8


D. Termination by You Outside of the European Union – Age and Service Full
Vesting
 
9


1. Stock Units
 
9


2. Performance Stock Units
 
9


3. Options
 
9




2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



E. Termination by You Within the European Union – Retirement Treatment
 
10


1. Stock Units
 
10


2. Performance Stock Units
 
10


3. Options
 
10


F. Termination by the Company Other Than for Cause
 
11


1. Stock Units
 
11


2. Performance Stock Units
 
11


3. Options
 
12


4. Important Notes
 
13


G. All Other Terminations
 
13


H. Date of Termination of Employment
 
13


 I. Conditions for All or a Portion of an Award to Remain Outstanding Following
a
    Termination of Employment and Exercisability of Options Following a
Termination
    of Employment
 
14


1. Restrictive Covenants Agreement
 
14


2. Waiver and Release and Restrictive Covenants Agreement
 
14


J. Determination of Pro-Rata Calculation upon Termination of Employment
 
15


K. Section 409A of the Code for Award Recipients Subject to U.S. Federal Income
Tax
 
15


 
 
 
IV. CHANGE IN CONTROL PROVISIONS
 
19


A. Treatment of Awards – Stock Units and Performance Stock Units
 
19


1. General
 
19


2. Awards Not Assumed
 
19


3. Calculation of Shares Distributable with Respect to PSUs
 
19


B. Treatment of Awards – Stock Options
 
20


C. Waiver and Release
 
20


D. Other Matters
 
20


 
 
 
V. DEFINITIONS
 
21


 
 
 
VI. ADDITIONAL PROVISIONS
 
23


A. Additional Provisions—General
 
23


1. Administrative Rules
 
23


2. Amendment
 
23


3. Limitations
 
23


4. Cancellation or Clawback of Awards
 
23


5. Governing Law; Choice of Forum
 
24


6. Severability; Captions
 
24


7. Electronic Delivery and Acceptance
 
24


8. Waiver
 
24


B. Additional Provisions—Outside of the United States
 
25


1. Changes to Delivery
 
25


2. Amendment and Modification
 
25


 
 
 
VII. QUESTIONS AND ADDITIONAL INFORMATION
 
25




2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



I.    BACKGROUND
An award (“Award”) has been granted to you under the Marsh & McLennan Companies,
Inc. 2011 Incentive and Stock Award Plan (the “Plan”), subject to your
acceptance as described in Section II.A.2. The Award types, the number of shares
of Marsh & McLennan Companies, Inc. (“Marsh & McLennan Companies”) common stock
covered by the Award, instructions on how to accept or decline the Award and the
deadline for accepting the Award are specified in materials provided to you by
Global & Executive Compensation (“Grant Documentation”). The Award is also
subject to the terms and conditions set forth herein (the “Terms and
Conditions”). For employees outside the United States, the Awards are subject to
additional terms and conditions as set forth in the country-specific notices
(the “Country-Specific Notices”). The Prospectus dated [DATE], also describes
important information about the Plan. The Terms and Conditions, the
Country-Specific Notices (if applicable) and the Plan will be referred to herein
as the “Award Documentation”. As used herein, “Common Stock” means common stock
of Marsh & McLennan Companies.
Capitalized terms in these Terms and Conditions are defined in Section V.
II.    AWARDS
A.
General.

1.
Grant of Award and Award Types. The types of awards that may have been granted
to you under the Plan are described below. The description of a type of award in
these Terms and Conditions that is not part of the Award does not give or imply
any right to such type of award.

2.
Award Acceptance. The grant of this Award is contingent upon your acceptance, by
the date and in the manner specified in the Grant Documentation, of these Terms
and Conditions, the Country-Specific Notices (if applicable) and Restrictive
Covenants Agreement as described in Section II.A.4. If you decline the Award or
if you do not accept the Award and any applicable documents described in the
preceding sentence by the date and in the manner specified in the Grant
Documentation, then the Award will be cancelled as of the grant date of the
Award.

3.
Rights of Award Holders. Unless and until the vesting conditions of the Award
have been satisfied and cash or shares of Common Stock, as applicable, have been
delivered to you in accordance with the Award Documentation, you have only the
rights of a general unsecured creditor of Marsh & McLennan Companies. Unless and
until shares of Common Stock have been delivered to you, you have none of the
rights of ownership to such shares (e.g., units cannot be used as payment for
stock option exercises; units may not be transferred or assigned; units have no
voting rights).

4.
Restrictive Covenants Agreement. As described in Section II.A.2., a Restrictive
Covenants Agreement (“Restrictive Covenants Agreement”) in a form determined by
Marsh & McLennan Companies must be in place in order to accept the Award, you
must execute or reaffirm, as determined by Marsh & McLennan Companies in its
sole discretion, the Restrictive Covenants Agreement in order for the Award to
vest pursuant to certain employment events


1


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



as described in Section III., and you must further execute or reaffirm, as
determined by Marsh & McLennan Companies in its sole discretion, and be in
compliance with the Restrictive Covenants Agreement in order for the Award to
become distributable to you or to exercise an Option whether or not you are
employed by the Company (as defined in Section V.D.) at that time. Failure to
timely execute the Restrictive Covenants Agreement by the date specified in the
Grant Documentation or failure to timely execute or reaffirm and comply with the
Restrictive Covenants Agreement as described in Section III.I.1. or 2., as
applicable, will result in cancellation or forfeiture of any rights, title and
interest in and to the Award, without any liability to the Company.
B.
Stock Units.

1.
General. A restricted stock unit (“Stock Unit”) represents an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms of the Award Documentation, one share of Common Stock after vesting.

2.
Vesting. Subject to your continued employment, 33-1/3% of the Stock Units will
vest on [DATE] of [YEAR], [YEAR] and [YEAR]. Each date on which a Stock Unit is
scheduled to vest pursuant to this Section II.B.2. is a “Stock Unit Scheduled
Vesting Date.” In the event of your termination of employment, the occurrence of
your Permanent Disability (as defined in Section V.H.) or the occurrence of a
“Change in Control” (as defined in the Plan) prior to a Stock Unit Scheduled
Vesting Date, your right to any Stock Units that are unvested immediately prior
to your termination of employment or occurrence of your Permanent Disability, as
applicable, will be determined in accordance with Section III. or Section IV.,
as applicable. For the avoidance of doubt, the date of your termination of
employment for purposes of determining vesting under this Section II.B.2. will
be determined in accordance with Section III.H.

3.
Dividend Equivalents. For each outstanding Stock Unit covered by the Award, an
amount equal to the dividend payment (if any) made in respect of one share of
Common Stock (a “Dividend Equivalent”) will accrue in U.S. dollars on each
dividend record date that occurs on or after the grant date of the Award while
the Award is outstanding, with no interest paid on such amounts. Accrued
Dividend Equivalents will vest when the Stock Units in respect of which such
Dividend Equivalents were accrued vest. Accrued Dividend Equivalents will not be
paid, and no further Dividend Equivalents will accrue, on Stock Units that do
not vest or are cancelled or forfeited.

4.
Delivery.

a.
Shares of Common Stock deliverable in respect of the Stock Units covered by the
Award shall be delivered to you as soon as practicable following the Stock Unit
Scheduled Vesting Date, and in no event later than 60 days following the Stock
Unit Scheduled Vesting Date, except as otherwise provided in Sections III., IV.,
and VI.B.



b.
The value of vested Dividend Equivalents will be delivered to you in cash as
soon as practicable after delivery of the shares of Common Stock described


2


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



in II.B.4.a above, and in no event later than 60 days following the Stock Unit
Scheduled Vesting Date, except as otherwise provided in Sections III., IV., and
VI.B.


c.
The delivery of shares of Common Stock and/or cash or other property that may be
deliverable under these Terms and Conditions, is conditioned on the satisfaction
or withholding of any applicable tax obligations, as described in Section II.E.



d.
Any shares of Common Stock and/or cash or other property that may be deliverable
following your death shall be delivered to the person or persons to whom your
rights pass by will or the law of descent and distribution, and such delivery
shall completely discharge Marsh & McLennan Companies and any of its
subsidiaries or affiliate’s obligations under the Award.



e.
Notwithstanding the foregoing, additional delivery rules for certain Award
recipients subject to U.S. federal income tax (whether or not the recipient is a
U.S. citizen or employed in the U.S.) are reflected in Section III.K.

C.
Performance Stock Units.

1.
General. A performance stock unit (“PSU”) represents an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms of
the Award Documentation, a minimum of zero (0) and up to a maximum of two (2)
shares of Common Stock after vesting, depending on the achievement, as
determined by the Compensation Committee of the Board of Directors of Marsh &
McLennan Companies (the “Committee”), of the financial performance objectives
established by the Committee for the Performance Period (as defined in Section
V.G.). In the event of your termination of employment or occurrence of your
Permanent Disability prior to the PSU Scheduled Vesting Date (defined below),
the number of shares of Common Stock deliverable in respect of a PSU shall be
determined as provided in Sections III. and IV.A.3.

2.
Vesting. Subject to your continued employment, the PSUs are scheduled to vest on
[DATE] (the “PSU Scheduled Vesting Date”). In the event of your termination of
employment, the occurrence of your Permanent Disability or a Change in Control
prior to the PSU Scheduled Vesting Date, your right to the PSUs will be
determined in accordance with Section III. or Section IV., as applicable. For
the avoidance of doubt, the date of your termination of employment for purposes
of this Section II.C.2. will be determined in accordance with Section III.H.

3.
Dividend Equivalents. Dividend Equivalents (if any) will be paid for each share
of Common Stock that is determined under Section II.C.1. to be delivered in
respect of a vested PSU. Dividend Equivalents will be calculated as if such
share that is to be delivered in respect of a vested PSU was outstanding as of
each dividend record date that occurs on or after the grant date of the Award
while the Award is outstanding with no interest paid on such amounts. Dividend
Equivalents will vest when the PSUs, in respect of which such Dividend


3


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



Equivalents were calculated, vest. Dividend Equivalents will not be paid on PSUs
that do not vest or are cancelled or forfeited.
4.
Delivery.

a.
Shares of Common Stock deliverable, if any, in respect of the PSUs covered by
the Award that vest on the PSU Scheduled Vesting Date shall be delivered to you
as soon as practicable following the PSU Scheduled Vesting Date, and in no event
later than 60 days following the PSU Scheduled Vesting Date, except as otherwise
provided in Sections III., IV., and VI.B.



b.
The value of vested Dividend Equivalents that vest on the PSU Scheduled Vesting
Date will be delivered to you in cash as soon as practicable after delivery of
the shares of Common Stock described in II.C.4.a. above, and in no event later
than 60 days following the PSU Scheduled Vesting Date, except as otherwise
provided in Sections III., IV., and VI.B.



c.
The delivery of shares of Common Stock and/or cash or other property that may be
deliverable under these Terms and Conditions, is conditioned on the satisfaction
or withholding of any applicable tax obligations, as described in Section II.E.



d.
Any shares of Common Stock and/or cash or other property that may be deliverable
following your death shall be delivered to the person or persons to whom your
rights pass by will or the law of descent and distribution, and such delivery
shall completely discharge the Company’s obligations under the Award.



e.
Notwithstanding the foregoing, additional delivery rules for certain Award
recipients subject to U.S. federal income tax (whether or not the recipient is a
U.S. citizen or employed in the U.S.) are reflected in Section III.K.

D.
Options.

1.
General. A stock option (“Option”), whether qualified or nonqualified,
represents the right to purchase the number of shares of Common Stock specified
in the Grant Documentation (the “Option Shares”) each at the exercise price
specified in the Grant Documentation.

2.
Vesting. Subject to your continued employment, 25% of the Option Shares covered
by the Option will vest on each of the first four anniversaries of the grant
date of the Award. Each date on which an Option Share covered by the Option is
scheduled to vest is an “Option Scheduled Vesting Date.” In the event of your
termination of employment or occurrence of your Permanent Disability prior to an
Option Scheduled Vesting Date, your right to any Option Shares covered by the
Option that are unvested immediately prior to your termination of employment or
occurrence of your Permanent Disability, as applicable, will be determined in
accordance with Section III. For the avoidance of doubt, the date of your
termination of employment for purposes of this Section II.D.2. will be
determined in accordance with Section III.H.


4


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



3.
Term. Subject to your continued employment, the Option will expire on the day
immediately preceding the tenth anniversary of the grant date of the Award
(“Option Expiration Date”). If your employment terminates before the Option
Expiration Date, your right to exercise any vested Option Shares covered by the
Option will be determined in accordance with Section III.

4.
Exercisability. The Option Shares covered by the Option will become exercisable
when they vest. You are responsible for keeping track of exercise periods while
actively employed and, if applicable, any post-termination exercise periods.

5.
Method of Exercise of an Option.

a.
General Procedures. An Option may be exercised by written notice to Marsh &
McLennan Companies or an agent appointed by Marsh & McLennan Companies, in form
and substance satisfactory to Marsh & McLennan Companies, which must state the
election to exercise such Option, the number of Option Shares for which such
Option is being exercised and such other representations and agreements as may
be required pursuant to the provisions of the Award Documentation (the “Exercise
Notice”). The Exercise Notice must be accompanied by (i) any required income tax
forms and (ii) a reaffirmation of the Restrictive Covenants Agreement, unless
(A) the Option is being exercised after your death in accordance with Section
III. or (B) as otherwise determined by Marsh & McLennan Companies.

b.
Payment of Exercise Price. Payment of the aggregate exercise price may be made
with U.S. dollars or by tendering shares of Common Stock (including shares of
Common Stock acquired from a stock option exercise or a stock unit award
vesting).

c.
Distribution of Option Shares. The shares of Common Stock from the Option
exercise will be distributed as specified in the Exercise Notice, after you have
satisfied applicable tax obligations, as described in Section II.E., and fees.

E.
Satisfaction of Tax Obligations.

1.
Personal Tax Advisor. Neither the Company nor any Company employee is authorized
to provide personal tax advice to you. It is recommended that you consult with
your personal tax advisor for more detailed information regarding the tax
treatment of the Award, especially before making any decisions that rely on that
tax treatment.

2.
U.S. Employees.

a.
Stock Units, Performance Stock Units and Dividend Equivalents. Applicable
employment taxes are required by law to be withheld when a Stock Unit, PSU or
Dividend Equivalent vests, or, if later, when the number of shares of Common
Stock deliverable in respect of a PSU (or the amount of cash payable in respect
of a Dividend Equivalent corresponding to a PSU) is


5


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



determined. Applicable income taxes are required by law to be withheld when
shares of Common Stock in respect of Stock Units, PSUs or cash in respect of
Dividend Equivalents are delivered to you. A sufficient number of whole shares
of Common Stock, cash or other property, as applicable, will be retained by
Marsh & McLennan Companies to satisfy the tax-withholding obligation.
b.
Options. Applicable taxes (including employment taxes) are required by law to be
withheld when a nonqualified Option is exercised. A sufficient number of whole
shares of Common Stock resulting from the Option exercise will be retained by
Marsh & McLennan Companies to satisfy the tax-withholding obligation unless you
elect in the Exercise Notice to satisfy all applicable tax withholding in
another manner.

3.
Non-U.S. Employees.

a.
Stock Units, Performance Stock Units and Dividend Equivalents. In most
countries, the value of a Stock Unit, PSU or Dividend Equivalent is generally
not taxable on the grant date. If the value of the Stock Unit, PSU or Dividend
Equivalent is not taxable on the grant date, it will, in most countries, be
taxed at a later time, for example, upon delivery of a share of Common Stock in
respect of the Stock Unit or PSU that vests, and/or the subsequent sale of the
share of Common Stock received in connection with the vesting of the Stock Unit
or PSU, or upon delivery of cash in respect of a Dividend Equivalent.

b.
Options. In most countries, the value of an Option is generally not taxable on
the grant date. If the value of the Option is not taxable on the grant date, it
will, in most countries, be taxed at a later time, for example, upon exercise of
the Option and delivery of shares of Common Stock in respect of the Option,
and/or the subsequent sale of the shares of Common Stock.

c.
Withholding. Marsh & McLennan Companies and/or your employer shall have the
power and the right to deduct and withhold from the Award and other compensation
or to require you to remit to Marsh & McLennan Companies and/or to your
employer, an amount sufficient to satisfy any taxes that Marsh & McLennan
Companies expects to be payable under the laws of any country, state, province,
city or other jurisdiction, including but not limited to income taxes, payroll
taxes, fringe benefits, payment on account, capital gain taxes, transfer taxes,
social security contributions and National Insurance Contributions with respect
to the Award, and any and all associated tax events derived therefrom. If
applicable, Marsh & McLennan Companies and/or your employer may retain and sell
a sufficient number of whole shares of Common Stock distributable in respect of
the Award for this purpose.




6


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



III.     EMPLOYMENT EVENTS
A.
Death.

1.
Stock Units. In the event your employment is terminated because of your death,
all of the unvested Stock Units that are outstanding as of such termination of
employment will fully vest and will be distributed within 60 days following such
termination of employment.

2.
Performance Stock Units. In the event your employment is terminated because of
your death, all of the unvested PSUs that are outstanding as of such termination
of employment will fully vest and will be distributed within 60 days following
such termination of employment. The Performance Period will be deemed to have
ended on December 31 of the year immediately preceding such termination, and the
number of shares of Common Stock distributable in respect of the PSUs will be
determined in accordance with Section II.C.1.; provided that, in the event that
your death occurs on or prior to December 31 of the year in which the PSUs are
granted, you will receive one (1) share of Common Stock in respect of each PSU.

3.
Options. In the event your employment is terminated because of your death, the
Option will fully vest with respect to any unvested Option Shares and will
become exercisable at such termination of employment. The person or persons to
whom your rights under the Option shall pass by will or the laws of descent and
distribution shall be entitled to exercise such Option with respect to any
Option Shares that vest (and any Option Shares that were already vested at the
time of your death) within two years after the date of death, but in no event
shall the Option be exercisable after the Option Expiration Date.

B.
Permanent Disability.

1.
Stock Units. Upon the occurrence of your Permanent Disability, all of the
unvested Stock Units that are outstanding as of the occurrence of your Permanent
Disability will remain outstanding and will be distributed as soon as
practicable following the next Stock Unit Scheduled Vesting Date as described in
Section II.B.4.; provided that you have satisfied the conditions described in
Section III.I.1. For the avoidance of doubt, if the occurrence of your Permanent
Disability occurs on a Stock Unit Scheduled Vesting Date, distribution will
occur as soon as practicable following such Stock Unit Scheduled Vesting Date as
described in Section II.B.4.

2.
Performance Stock Units. Upon the occurrence of your Permanent Disability, all
of the unvested PSUs that are outstanding as of the occurrence of your Permanent
Disability will remain outstanding until the PSU Scheduled Vesting Date and will
be distributed as soon as practicable following the PSU Scheduled Vesting Date
as described in Section II.C.4; provided that you have satisfied the conditions
described in Section III.I.1., and provided further that the number of shares of
Common Stock distributable in respect of such PSUs will be determined in
accordance with Section II.C.1.


7


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



3.
Options. Upon the occurrence of your Permanent Disability, the Option will fully
vest with respect to any unvested Option Shares and will become exercisable;
provided that you satisfy the conditions described in Section III.I.1. Provided
that you satisfy the conditions described in Section III.I.1., any such Option
Shares that vest (and any Option Shares that were already vested at the time
your Permanent Disability occurred) shall be exercisable for two years following
the occurrence of your Permanent Disability, but in no event shall the Option be
exercisable after the Option Expiration Date.

C.
Termination by You Outside of the European Union – Age and Service Pro-Rata
Vesting. If you have satisfied the Age and Service Criteria for Pro-Rata Vesting
(as defined in Section V.B.) but do not satisfy the Age and Service Criteria for
Full Vesting (as defined in Section V.A.) on or before the date you terminate
your employment with the Company for any reason other than death or the
occurrence of your Permanent Disability and you are determined by Marsh &
McLennan Companies, in its sole discretion, to be employed outside of the
European Union, then this Section III.C. shall apply. For the avoidance of
doubt, Section III.F. will govern the treatment of the Award in the event your
employment is terminated by the Company other than for Cause (as defined in
Section V.C.).

1.
Stock Units. Upon such termination of employment, a pro-rata portion of the
unvested Stock Units that are outstanding as of such termination of employment
will remain outstanding (as described in Section III.J.) and will be distributed
as soon as practicable following the next Stock Unit Scheduled Vesting Date as
described in Section II.B.4.; provided that you have satisfied the conditions
described in Section III.I.1. The portion of the unvested Stock Units that does
not remain outstanding pursuant to this paragraph will be forfeited and
cancelled. For the avoidance of doubt, if your termination of employment occurs
on a Stock Unit Scheduled Vesting Date, distribution will occur as soon as
practicable following such Stock Unit Scheduled Vesting Date as described in
Section II.B.4.

2.
Performance Stock Units. Upon such termination of employment, a pro-rata portion
of the unvested PSUs that are outstanding as of such termination of employment
will remain outstanding (as described in Section III.J.) until the PSU Scheduled
Vesting Date and will be distributed as soon as practicable following the PSU
Scheduled Vesting Date as described in Section II.C.4; provided that you have
satisfied the conditions described in Section III.I.1., and provided further
that the number of shares of Common Stock distributable in respect of such PSUs
will be determined in accordance with Section II.C.1. The portion of the
unvested PSUs that does not remain outstanding pursuant to this paragraph will
be forfeited and cancelled.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4., provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be


8


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date.
D.
Termination by You Outside of the European Union – Age and Service Full Vesting.
If you have satisfied the Age and Service Criteria for Full Vesting on or before
you terminate your employment with the Company for any reason other than death
or the occurrence of your Permanent Disability and you are determined by Marsh &
McLennan Companies, in its sole discretion, to be employed outside of the
European Union, then this Section III.D. shall apply. For the avoidance of
doubt, Section III.F. will govern the treatment of the Award in the event your
employment is terminated by the Company other than for Cause.

1.
Stock Units. Upon such termination of employment, all of the unvested Stock
Units that are outstanding as of such termination of employment will remain
outstanding and be distributed as soon as practicable following the next Stock
Unit Scheduled Vesting Date as described in Section II.B.4.; provided that you
have satisfied the conditions described in Section III.I.1. For the avoidance of
doubt, if your termination of employment occurs on a Stock Unit Scheduled
Vesting Date, distribution will occur as soon as practicable following such
Stock Unit Scheduled Vesting Date as described in Section II.B.4.

2.
Performance Stock Units. Upon such termination of employment, all of the
unvested PSUs that are outstanding as of such termination of employment will
remain outstanding until the PSU Scheduled Vesting Date and will be distributed
as soon as practicable following the PSU Scheduled Vesting Date as described in
Section II.C.4; provided that you have satisfied the conditions described in
Section III.I.1., and provided further that the number of shares of Common Stock
distributable in respect of such PSUs will be determined in accordance with
Section II.C.1.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4.; provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date.


9


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



E.
Termination by You Within the European Union - Retirement Treatment. If you are
determined by the Retirement Treatment Committee (as defined in Section V.I.) to
be eligible for retirement treatment on or following the time you terminate your
employment with the Company for any reason other than death or the occurrence of
your Permanent Disability and you are determined by the Company, in its sole
discretion, to be employed within the European Union, then this Section III.E.
shall apply. Prior to distribution, Marsh & McLennan Companies in its sole
discretion may ask you to reaffirm the existence of the facts and factors upon
which the determination to provide retirement treatment was made. For the
avoidance of doubt, Section III.F. will govern the treatment of the Award in the
event your employment is terminated by the Company other than for Cause.

1.
Stock Units. Upon your termination of employment, a pro-rata portion of the
unvested Stock Units that are outstanding as of such termination of employment
will remain outstanding (as described in Section III.J.) until the later to
occur of the next Stock Unit Scheduled Vesting Date or the determination by the
Retirement Treatment Committee that you are eligible for retirement treatment,
and will be distributed as soon as practicable, and in no event later than 60
days thereafter; provided that you have satisfied the conditions described in
Section III.I.1. The portion of the unvested Stock Units that does not remain
outstanding pursuant to this paragraph will be forfeited and cancelled. For the
avoidance of doubt, if your termination of employment occurs on a Stock Unit
Scheduled Vesting Date, distribution will occur within 60 days following such
Stock Unit Scheduled Vesting Date (or, if later, within 60 days following the
determination by the Retirement Treatment Committee that you are eligible for
retirement treatment).

2.
Performance Stock Units. Upon your termination of employment, a pro-rata portion
of the unvested PSUs that are outstanding as of such termination of employment
will remain outstanding (as described in Section III.J.) until the later to
occur of the PSU Scheduled Vesting Date or the determination by the Retirement
Treatment Committee that you are eligible for retirement treatment, and will be
distributed as soon as practicable, and in no event later than 60 days,
thereafter; provided that you have satisfied the conditions described in Section
III.I.1., and provided further that the number of shares of Common Stock
distributable in respect of such PSUs will be determined in accordance with
Section II.C.1. The portion of the unvested PSUs that does not remain
outstanding pursuant to this paragraph will be forfeited and cancelled.

3.
Options. Upon such termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4.; provided that you satisfy the conditions
described in Section III.I.1. Provided that you satisfy the conditions described
in Section III.I.1., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date. For the avoidance of doubt, if an
Option Scheduled Vesting Date occurs following the date that you terminate your
employment but prior to the date the Retirement Treatment Committee


10


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



determines that you are eligible for retirement treatment, the Options Shares
that were scheduled to vest on such Option Scheduled Vesting Date will vest on
the date you are determined by the Retirement Treatment Committee to be eligible
for retirement treatment.
F.
Termination by the Company Other Than for Cause.

1.
Stock Units.

a.
General. Except as otherwise provided in Sections III.F.1.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated by the Company other than for Cause, a pro-rata portion of the
unvested Stock Units that are outstanding as of such termination of employment
will remain outstanding (as described in Section III.J.) and will be distributed
as soon as practicable following the next Stock Unit Scheduled Vesting Date as
described in Section II.B.4.; provided that you have satisfied the conditions
described in Section III.I.2. The portion of the unvested Stock Units that does
not remain outstanding pursuant to this paragraph will be forfeited and
cancelled. For the avoidance of doubt, this Section III.F.1.a. shall apply
regardless of whether you are determined by the Retirement Treatment Committee
to be eligible for retirement treatment on or following your termination of
employment or you have satisfied the Age and Service Criteria for Pro-Rata
Vesting on or before your termination of employment by the Company. For the
further avoidance of doubt, if the occurrence of your termination of employment
occurs on a Stock Unit Scheduled Vesting Date, distribution will occur as soon
as practicable following such Stock Unit Scheduled Vesting Date as described in
Section II.B.4.

b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Full Vesting. In the event the Company, in its sole
discretion, determines that your employment is terminated by the Company other
than for Cause, and on or before your termination of employment you satisfy the
Age and Service Criteria for Full Vesting, all of the unvested Stock Units that
are outstanding as of such termination of employment will remain outstanding and
will be distributed as soon as practicable following the next Stock Unit
Scheduled Vesting Date as described in Section II.B.4.; provided that you have
satisfied the conditions described in Section III.I.2. For the avoidance of
doubt, if your termination of employment occurs on a Stock Unit Scheduled
Vesting Date, distribution will occur as soon as practicable following such
Stock Unit Scheduled Vesting Date as described in Section II.B.4.

2.
Performance Stock Units.

a.
General. Except as otherwise provided in Sections III.F.2.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated other than for Cause, a pro-rata portion of the unvested PSUs that
are outstanding as of such termination of employment will remain outstanding (as
described in Section III.J.) until the PSU Scheduled Vesting Date and will be
distributed as soon as practicable following the PSU Scheduled Vesting


11


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



Date as described in Section II.C.4; provided that you have satisfied the
conditions described in Section III.I.2., and provided further that the number
of shares of Common Stock distributable in respect of such PSUs will be
determined in accordance with Section II.C.1. The portion of the unvested PSUs
that does not remain outstanding pursuant to this paragraph will be forfeited
and cancelled. For the avoidance of doubt, this Section III.F.2.a. shall apply
regardless of whether you are determined by the Retirement Treatment Committee
to be eligible for retirement treatment on or following your termination of
employment or you have satisfied the Age and Service Criteria for Pro-Rata
Vesting on or before your termination of employment by the Company.
b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Full Vesting. In the event the Company, in its sole
discretion, determines that your employment is terminated other than for Cause,
and on or before such time you satisfy the Age and Service Criteria for Full
Vesting, all unvested PSUs that are outstanding as of such termination of
employment will remain outstanding until the PSU Scheduled Vesting Date and will
be distributed as soon as practicable following the PSU Scheduled Vesting Date
as described in Section II.C.4; provided that you have satisfied the conditions
described in Section III.I.2., and provided further that the number of shares of
Common Stock distributable in respect of such PSUs will be determined in
accordance with Section II.C.1.

3.
Options.

a.
General. Except as otherwise provided in Sections III.F.3.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated other than for Cause, your rights, title and interest in and to any
unvested Option Shares will be canceled upon such termination of employment.
Provided that you satisfy the conditions to vesting described in Section
III.I.2., any Option Shares that were vested at the time of your termination of
employment shall be exercisable until the earlier of 90 days following your
termination of employment and the Option Expiration Date.

b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Pro-Rata Vesting or Full Vesting or You Are Determined to
Be Eligible for Retirement Treatment. In the event the Company, in its sole
discretion, determines that your employment is terminated other than for Cause,
and on or before such time you satisfy the Age and Service Criteria for Pro-Rata
Vesting or the Age and Service Criteria for Full Vesting or you are determined
by the Retirement Treatment Committee to be eligible for retirement treatment on
or following your termination of employment, the Option will continue to vest
with respect to any unvested Option Shares as provided in Section II.D.2. as if
your employment had not terminated and the Option Shares will become exercisable
as provided in Section II.D.4.; provided that you satisfy the conditions to
vesting described in Section III.I.2. Provided that you satisfy the conditions
described in Section III.I.2., any such Option Shares that vest (and any Option
Shares that were already vested at the time of your termination of


12


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



employment) shall be exercisable until the earlier of the fifth anniversary of
your termination of employment and the Option Expiration Date. For the avoidance
of doubt, if an Option Scheduled Vesting Date occurs following the date that
your employment is terminated by the Company but prior to the date the
Retirement Treatment Committee determines that you are eligible for retirement
treatment, the Options Shares that were scheduled to vest on such Option
Scheduled Vesting Date will vest on the date you are determined by the
Retirement Treatment Committee to be eligible for retirement treatment.
4.
Important Notes.

a.
Sale of Business Unit. For purposes of this Award, in the event of a sale or
similar transaction involving the business unit for which you work (“Employing
Company”) as a result of which the Employing Company ceases to be a subsidiary
or affiliate of Marsh & McLennan Companies, your employment will be deemed
terminated by the Company other than for Cause, even if your employment with the
Employing Company continues after the sale or similar transaction.

b.
Constructive Discharge. The Award will not vest, whether on a pro-rata or full
basis, upon a constructive discharge, including if any court or regulatory
agency retroactively concludes or interprets events to have constituted a
constructive discharge.

G.
All Other Terminations. For all other terminations of employment not described
in Sections III.A. through F. or Section IV. (including, but not limited to, a
termination by the Company for Cause, your resignation without having satisfied
the Age and Service Criteria for Pro-Rata Vesting as described in Section
III.C., your resignation without having satisfied the Age and Service Criteria
for Full Vesting as described in Section III.D., or your resignation without
having been determined by the Retirement Treatment Committee to be eligible for
retirement treatment on or following your termination of employment as described
in Section III.E.), any rights, title and interest in and to any remaining
unvested portion of the Award shall be cancelled as of the date your employment
is treated as having terminated as described in Section III.H.

H.
Date of Termination of Employment.

1.
If Section III.H.2. does not apply to you, then for purposes of determining
vesting under Sections II.B.2., II.C.2. and II.D.2. and the number of unvested
Stock Units or PSUs, as applicable, that vest on a pro-rata basis as described
in Section III.J., your employment will be treated as having terminated on your
last day of employment with the Company.

2.
If you are a Guy Carpenter employee in the United States who is obligated to
provide the Company at least 60 days advance written notice of your intention to
terminate your employment for any reason, then, if your employment terminates
pursuant to Section III.G. your employment will be treated as having terminated
for purposes of determining vesting under Sections II.B.2., II.C.2. and II.D.2.
on the date that is 60 days prior to your last day of employment with the
Company. Notwithstanding the foregoing, if your employment is terminated after
providing notice pursuant to the preceding sentence but prior to the intended
termination


13


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



date provided in such notice (i) by the Company other than for Cause or (ii)
pursuant to a written agreement, the terms of which provide that your
termination of employment has been by mutual agreement between you and the
Company, then the Company may, in its sole discretion, determine that for
purposes of determining vesting under Sections II.B.2., II.C.2. and II.D.2. your
employment will be treated as having terminated on a date later than the date
that is 60 days prior to your last day of employment with the Company, but in no
event later than your last day of employment with the Company.
I.
Conditions for All or a Portion of an Award to Remain Outstanding Following a
Termination of Employment and Exercisability of Options Following a Termination
of Employment.

1.
Restrictive Covenants Agreement. In the event of (i) the occurrence of your
Permanent Disability as described in Section III.B., (ii) your termination of
employment after satisfying the Age and Service Criteria for Pro-Rata Vesting or
the Age and Service Criteria for Full Vesting as described in Sections III.C.
and D. or (iii) a determination by the Retirement Treatment Committee that you
are eligible for retirement treatment as described in Section III.E., you will
be required to execute or reaffirm, as determined by Marsh & McLennan Companies
in its sole discretion, and return to Marsh & McLennan Companies (or an agent
appointed by Marsh & McLennan Companies) a Restrictive Covenants Agreement.
Failure to (a) execute or reaffirm such an agreement by the date specified by
the Company, which shall be in no event later than 60 days following the
occurrence of your Permanent Disability as described in Section III.B. or your
termination of employment as described in Sections III.C. and D., and no later
than 60 days following vesting if your termination of employment is pursuant to
III.E., or (b) comply with the Restrictive Covenants Agreement or to continue to
be in compliance with the Restrictive Covenants Agreement as of the delivery
date for Stock Units and Performance Stock Units (as described in Section
II.B.4. or II.C.4., as applicable) or, at the Company’s discretion, to reaffirm
compliance prior to the delivery date, will result in the cancellation or
forfeiture of any rights, title and interest in and to the Award without any
liability to the Company.

2.
Waiver and Release and Restrictive Covenants Agreement. In the event of your
termination of employment by the Company other than for Cause as described in
Section III.F., you will be required to (i) execute or reaffirm, as determined
by Marsh & McLennan Companies in its sole discretion, and return to Marsh &
McLennan Companies (or an agent appointed by Marsh & McLennan Companies) a
Restrictive Covenants Agreement and (ii) execute and not revoke a waiver and
release agreement, if provided to you by the Company at the time of your
termination of employment. Failure to meet these requirements by the date
specified by the Company, which shall be in no event later than 60 days
following your termination of employment, or failure to comply with the waiver
and release agreement or the Restrictive Covenants Agreement, as applicable, or
continue to be in compliance with the applicable agreement as of the delivery
date for Stock Units and Performance Stock Units (as described in Section
II.B.4. or II.C.4., as applicable) and, at the Company’s discretion, to reaffirm
compliance prior to the delivery date, will result in the cancellation or
forfeiture of any rights, title and interest in and to the Award without any
liability to the Company.


14


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



J.
Determination of Pro-Rata Calculation upon Termination of Employment.

The pro-rata portion of the unvested Stock Units or PSUs, as applicable, that
are outstanding as of a termination of employment that will become distributable
under certain circumstances described in Section III. will be determined using
the following formula:
[exhibitformulaimage.jpg]
where
A
=     the number of Stock Units or PSUs covered by the Award, as applicable;

B
=    the number of days in the period beginning on the grant date of the Award
and ending on the date of your termination of employment, as determined in
accordance with Section III.H.1.;

C
=    the number of days in the period beginning on the grant date of the Award
and ending on the last Stock Unit Scheduled Vesting Date or the PSU Scheduled
Vesting Date, as applicable; and

D
=    the number of Stock Units or PSUs, as applicable, that have previously
vested.

K.
Section 409A of the Code for Award Recipients Subject to U.S. Federal Income Tax
(whether or not the recipient is a U.S. citizen or employed in the U.S.)

1.
For Award recipients subject to U.S. federal income tax, notwithstanding any
other provision herein, the Award may be subject to additional restrictions to
ensure compliance with (or continued exemption from) the requirements of Section
409A of the Code (as defined in V.I.). The Committee intends to administer the
Award in accordance with Section 409A of the Code and reserves the right to make
changes in the terms or operations of the Award (including changes that may have
retroactive effect) deemed necessary or desirable to comply with Section 409A of
the Code. This means, for example, that the timing of distributions may be
different from those described in the Award Documentation that do not reflect
Section 409A of the Code. If the Award is not in compliance with Section 409A of
the Code, you may be subject to immediate taxation of all unpaid awards under
the Plan that are subject to Section 409A of the Code at your regular federal
income tax rate, plus a 20% additional tax, plus interest at the underpayment
rate plus 1%, as well as any state and local taxes, penalties, additional taxes
and interest, if applicable, imposed under any state tax law similar to Section
409A of the Code.

2.
Notwithstanding any other provision herein, if any portion of the Award is
determined to be nonqualified deferred compensation subject to Section 409A of
the Code, any references to “termination of employment,” or “when you are no
longer employed” in these Terms and Conditions shall have the following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A of the
Code and as further defined herein. Specifically, you will have incurred a

15


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



“separation from service” when the level of services you provide to the Company
in any capacity, including as an employee, director, independent contractor or
consultant, does not exceed 20% of the average level of services that you
provided to the Company in the preceding 36 months (or shorter period of service
if, for example, your total service with the Company is less than 36 months),
all as determined in accordance with Section 409A of the Code. In determining
whether a “separation from service” has occurred, any period of up to six months
during which you are on a bona fide leave of absence or up to 29 months during
which you are absent from work due to a disability for which you are receiving
Marsh & McLennan Companies long-term disability benefits will be ignored.
3.
Notwithstanding any other provision herein, if at the time of your termination
of employment you are a “specified employee” (as defined in Section 409A of the
Code), no portion of the Award that is determined to be nonqualified deferred
compensation subject to Section 409A of the Code can be distributed prior to the
first day of the seventh month after your termination of employment and any such
distributions to which you would otherwise be entitled during the first six
months following your termination of employment will be accumulated and paid
without interest on the first day of the seventh month after your termination of
employment. The provisions of this subparagraph will only apply if and to the
extent required to avoid any “additional tax” under Section 409A of the Code.

4.
Notwithstanding any provision herein, if (i) a Change in Control occurs on or
prior to December 31 of the second year of the three-year Performance Period and
(ii) no earlier than in the third year of the three-year Performance Period, (A)
you satisfy the Age and Service Criteria for Pro-Rata Vesting, (B) you satisfy
the Age and Service Criteria for Full Vesting, (C) you are determined by the
Retirement Treatment Committee to be eligible for retirement treatment on or
following your termination of employment, (D) you are terminated by the Company
other than for Cause, or (E) the occurrence of your Permanent Disability, then
shares of Common Stock deliverable on the PSU Scheduled Vesting Date in respect
of the PSUs covered by the Award shall be distributed to you as soon as
practicable following the PSU Scheduled Vesting Date, and in no event later than
March 15 of the year in which the PSU Scheduled Vesting Date occurs.

5.
Notwithstanding any other provision herein (other than Section III.K.6.a.) with
respect to Stock Units (and any dividend equivalents payable with respect to
Stock Units),

a.
If you have satisfied the Age and Service Criteria for Pro-Rata Vesting at any
time prior to [DATE] and you do not satisfy the Age and Service Criteria for
Full Vesting at any time prior to [DATE], then for each Stock Unit Scheduled
Vesting Date following the date that you satisfy the Age and Service Criteria
for Pro-Rata Vesting, shares of Common Stock and/or cash pursuant to Section
II.B.4. will be delivered by March 15 of the year in which the Stock Unit
Scheduled Vesting Date occurs.

b.
If you first satisfy the Age and Service Criteria for Full Vesting in calendar
year [YEAR], then shares of Common Stock and/or cash pursuant to Section


16


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



II.B.4. with respect to the [DATE] Stock Unit Scheduled Vesting Date will be
delivered by [DATE].
c.
If your employment is terminated on or after March 1 but on or before December
31 in any year pursuant to Section III.B.1. (Permanent Disability), C.1. (Age
and Service Pro-Rata Vesting), or E.1. (Termination Other Than for Cause), then
shares of Common Stock and/or cash pursuant to Section II.B.4. will be delivered
by March 15 of the year following the year of such termination.

6.
Special 409A Distribution Provisions for Stock Units and payments attributable
to Stock Units.

a.
Notwithstanding any provision herein, for distributions of Stock Units or cash
attributable to such Stock Units that are subject to one or more
Employment-Related Actions where you have not satisfied, and would not satisfy,
the Age and Service Criteria for Full Vesting prior to [DATE]:

i.
With respect to Stock Units, no later than March 15th of the year following the
year in which the substantial risk of forfeiture (as determined under Section
409A of the Code) (the “Substantial Risk of Forfeiture”) lapses with respect to
such Stock Units, shares of Common Stock underlying such Stock Units shall be
delivered to you (to the extent not previously delivered), subject to a stop
transfer order and subject to withholding of any applicable tax obligations, as
described in Section II.E. at the time of such delivery. Upon your timely
satisfaction of all applicable Employment-Related Actions, Marsh & McLennan
Companies will remove or cause to be removed such stop transfer order; and

ii.
With respect to a cash payment attributable to Stock Units, to the extent that
such payment will not be made by March 15th of the year following the year in
which the Substantial Risk of Forfeiture lapses with respect to such payment,
such payment shall be placed in escrow or contributed to a secular trust (in the
sole discretion of the Marsh & McLennan Companies) for your benefit on or before
such March 15th and subject to withholding of any applicable tax obligations, as
described in Section II.E. at the time of such placement or contribution. Upon
your timely satisfaction of all applicable Employment-Related Actions, Marsh &
McLennan Companies shall cause such amounts to be released from escrow or paid
to you out of such trust.

In either case, if any Employment-Related Action is not timely satisfied, the
shares of Common Stock or the cash payment shall revert to the Marsh & McLennan
Companies with no further compensation due to you.
b.
Notwithstanding any provision herein, with respect to distributions of Stock
Units or cash attributable to such Stock Units (i) where you have satisfied or
would satisfy the Age and Service Criteria for Full Vesting prior to [DATE] and


17


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



(ii) where such distributions are subject to one or more Employment-Related
Actions:
i.
With respect to Stock Units, no later than December 31st of the year in which
the Stock Unit Scheduled Vesting Date occurs, shares of Common Stock underlying
such Stock Units shall be delivered to you (to the extent not previously
delivered), subject to a stop transfer order and subject to withholding of any
applicable tax obligations, as described in Section II.E. at the time of such
delivery. Upon your timely satisfaction of all applicable Employment-Related
Actions, Marsh & McLennan Companies will remove or cause to be removed such stop
transfer order; and

ii.
With respect to a cash payment attributable to Stock Units, to the extent any
such payment will not be made by December 31st of the year in which the
Scheduled Vesting Date occurs, any payment that relates to such Stock Unit
Scheduled Vesting Date shall be placed in escrow or contributed to a secular
trust (in the sole discretion of the Marsh & McLennan Companies) for your
benefit on or before such December 31st and subject to withholding of any
applicable tax obligations, as described in Section II.E. at the time of such
placement or contribution. Upon your timely satisfaction of all applicable
Employment-Related Actions, Marsh & McLennan Companies shall cause such amounts
to be released from escrow or paid to you out of such trust.

In either case, if any Employment-Related Action is not timely satisfied, the
shares of Common Stock or the cash payment shall revert to the Marsh & McLennan
Companies with no further compensation due to you.
7.
Special 409A Distribution Provisions for Performance Stock Units and payments
attributable to Performance Stock Units.

a.
Notwithstanding any provision herein, with respect to distributions of PSUs or
cash attributable to such PSUs (i) where, prior to [DATE], you have satisfied or
would satisfy the Age and Service Criteria either for Full Vesting or Pro-Rata
Vesting and (ii) where such distributions are subject to one or more
Employment-Related Actions:

i.
With respect to PSUs, no later than December 31st of the year in which the PSU
Scheduled Vesting Date occurs, shares of Common Stock underlying such PSUs that
relate to the PSU Scheduled Vesting Date, shall be delivered to you (to the
extent not previously delivered), subject to a stop transfer order and subject
to withholding of any applicable tax obligations, as described in Section II.E.
at the time of such delivery. Upon your timely satisfaction of all applicable
Employment-Related Actions, Marsh & McLennan Companies will remove or cause to
be removed such stop transfer order; and

ii.
With respect to a cash payment attributable to PSUs, to the extent any such
payment will not be made by December 31st of the year in


18


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



which the PSU Scheduled Vesting Date occurs, any payment that relates to the PSU
Scheduled Vesting Date shall be placed in escrow or contributed to a secular
trust (in the sole discretion of the Marsh & McLennan Companies) for your
benefit on or before such December 31st and subject to withholding of any
applicable tax obligations, as described in Section II.E. at the time of such
placement or contribution. Upon your timely satisfaction of all applicable
Employment-Related Actions, Marsh & McLennan Companies shall cause such amounts
to be released from escrow or paid to you out of such trust.
In either case, if any Employment-Related Action is not timely satisfied, the
shares of Common Stock or the cash payment shall revert to the Marsh & McLennan
Companies with no further compensation due to you.
8.
Nothing in this Section III.K. is intended to nor does it guarantee that the
Award will not be subject to “additional tax” or other adverse tax consequences
under Section 409A of the Code or any similar state tax law.

IV.    CHANGE IN CONTROL PROVISIONS
A.
Treatment of Awards - Stock Units and Performance Stock Units.

1.
General. Upon the occurrence of a Change in Control, the Stock Units and PSUs
will continue to vest in accordance with the vesting schedule specified in
Sections II.B.2. and II.C.2., subject to earlier vesting or forfeiture pursuant
to Section III.; provided that upon your termination of employment by the
Company other than for Cause, or by you for Good Reason (as defined in Section
V.F.), during the 24-month period following such Change in Control, all unvested
Stock Units and PSUs that are outstanding as of your termination of employment
will remain outstanding and will be distributed as soon as practicable following
the next Stock Unit Scheduled Vesting Date or the PSU Scheduled Vesting Date, as
described in Section II.B.4. or II.C.4., as applicable; provided that you have
satisfied the conditions described in Section IV.C.; provided further that the
number of shares distributable with respect to PSUs is as described in IV.A.3.

2.
Awards Not Assumed. Notwithstanding the foregoing, if the Stock Units or PSUs
are not assumed, converted or replaced in connection with a Change in Control on
an equivalent basis, such Stock Units or PSUs will fully vest immediately prior
to the Change in Control and will be distributed as soon as practicable
following vesting and in no event later than 60 days following vesting.

3.
Calculation of Shares Distributable with Respect to PSUs. Upon the occurrence of
a “Change in Control”, the Performance Period shall be deemed to have ended on
December 31 of the year preceding the year in which the Change in Control
occurs, and the number of shares of Common Stock distributable in respect of the
PSUs (subject to the vesting conditions applicable thereto) will be determined
in accordance with Section II.C.1.; provided that, in the event that the Change
in Control occurs on or prior to December 31 of the year in which the PSUs are
granted, you will receive one (1) share of Common Stock in respect of each PSU
that vests.


19


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



B.
Treatment of Awards - Stock Options

Upon the occurrence of a Change in Control, the Option Shares will continue to
vest in accordance with the vesting schedule specified in Section II.D.2 and
subject to earlier vesting or forfeiture pursuant to Section III.; provided that
the Option Shares will become fully vested at your termination of employment by
the Company other than for Cause, or by you for Good Reason, during the 24-month
period following such Change in Control and will be treated as set forth below,
provided that you satisfy the conditions described in Section IV.C
Notwithstanding the foregoing, if the Option Share is not assumed, converted or
replaced in connection with a Change in Control on an equivalent basis, the
Option Shares will fully vest immediately prior to the Change in Control and
will be treated as follows:
Provided that you satisfy the conditions described in Section IV.C., any such
Option Shares that vest (and any Option Shares that were already vested at the
time of your termination of employment) shall be exercisable until the earlier
of (a) 90 days following your termination of employment or the occurrence of the
Change in Control, as applicable, and (b) the Option Expiration Date.
C.
Waiver and Release

In the event of your termination of employment by the Company other than for
Cause or by you for Good Reason during the 24-month period following such Change
in Control, you will be required to execute and not revoke a waiver and release
agreement, if provided by the Company at the time of your termination of
employment. Failure to meet these requirements by the date specified by the
Company, which shall be in no event later than 60 days following your
termination of employment, or failure to comply with the waiver and release
agreement, and be in compliance with the agreement, if applicable, as of the
delivery date for Stock Units and Performance Stock Units (as described in
Section II.B.4. or II.C.4., as applicable), will result in the cancellation or
forfeiture of any rights, title and interest in and to the Award.
D.
Other Matters

For the avoidance of doubt, in the event of your termination of employment by
the Company other than for Cause or by you for Good Reason during the 24-month
period following such Change in Control and, on or before the date of your
termination of employment you satisfy the Age and Service Criteria for Pro-Rata
Vesting or the Age and Service Criteria for Full Vesting as described in
Sections III.C. and D., or you are determined by the Retirement Treatment
Committee to be eligible for retirement treatment on or following your
termination of employment as described in Section III.E., any unvested Stock
Units, PSUs or Options covered by the Award will be treated as described in this
Section IV.; provided that you satisfy or have satisfied, as applicable, the
conditions described in Section IV.C.; provided further that any such Option
Shares that vest (and any Option Shares that were already vested at the time of
your termination of employment) shall be exercisable until the earlier of the
fifth anniversary of your termination of employment and the Option Expiration
Date.

20


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



V.    DEFINITIONS
As used in these Terms and Conditions:


A.
“Age and Service Criteria for Full Vesting” means you are at least age 65 and
have a minimum of one year of service with the Company.



B.
“Age and Service Criteria for Pro-Rata Vesting” means you are at least age 55
but are not yet age 65 and have a minimum of five years of service with the
Company.



C.
“Cause” shall mean:    

1.
willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

2.
willful violation of any written Company policies including but not limited to,
the Marsh & McLennan Companies code of business conduct and ethics;

3.
commission at any time of any act or omission that results in a conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or crime involving moral turpitude;

4.
unlawful use (including being under the influence) or possession of illegal
drugs;

5.
any gross negligence or willful misconduct resulting in a material loss to the
Company, or material damage to the reputation of the Company; or

6.
any violation of any statutory or common law duty of loyalty to the Company,
including the commission at any time of any act of fraud, embezzlement, or
material breach of fiduciary duty against the Company.



D.
“Company” shall mean Marsh & McLennan Companies or any of its subsidiaries or
affiliates.

E.
“Employment-Related Action” shall mean the execution and effectiveness of a
release of claims and/or a restrictive covenant.

F.
“Good Reason” shall mean any one of the following events without your written
consent:

1.
material reduction in your base salary;

2.
material reduction in your annual incentive opportunity (including a material
adverse change in the method of calculating your annual incentive);

3.
material diminution of your duties, responsibilities or authority; or

4.
relocation of more than 50 miles from your principal place of employment
immediately prior to the Change in Control; provided that you provide Marsh &
McLennan Companies with written notice of your intent to terminate your
employment for Good Reason within 60 days of your becoming aware of any
circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide Marsh & McLennan Companies with at least 30 days following receipt of
such notice to remedy such circumstances.


21


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



G.
“Performance Period” shall mean the period that begins on [DATE] and ends on
[DATE]; provided that in the event of a termination of your employment due to
death prior to a Change in Control, such period will end on December 31 of the
year prior to such termination of employment for the PSUs covered by the Award;
and provided further that in the event of a Change in Control, such period will
end on December 31 of the year prior to the occurrence of such Change in
Control.

H.
“Permanent Disability” will be deemed to occur when it is determined (by Marsh &
McLennan Companies’ disability carrier for the primary long-term disability plan
or program applicable to you because of your employment with the Company) that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

I.
“Retirement Treatment Committee” is comprised of employees of the Company
appointed by the Committee.

J.
“Section 409A of the Code” shall mean Section 409A of the U.S. Internal Revenue
Code of 1986, as amended, and the regulations and guidance thereunder (regarding
nonqualified deferred compensation).

K.
Additional Definitions.

The terms below are defined on the following pages
Award
 
1


Award Documentation
 
1


Change in Control
 
2


Committee
 
3


Common Stock
 
1


Country-Specific Notices
 
1


Dividend Equivalent
 
2


Employing Company
 
13


Exercise Notice
 
5


Grant Documentation
 
1


Marsh & McLennan Companies
 
1


Option
 
4


Option Expiration Date
 
5


Option Scheduled Vesting Date
 
4


Option Shares
 
4


Plan
 
1


PSU
 
3


PSU Scheduled Vesting Date
 
3


Restrictive Covenants Agreement
 
1


Stock Unit
 
2


Stock Unit Scheduled Vesting Date
 
2


Substantial Risk of Forfeiture
 
17


Terms and Conditions
 
1




22


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



VI.
ADDITIONAL PROVISIONS

A.
Additional Provisions—General

1.
Administrative Rules. The Award shall be subject to such additional
administrative regulations as the Committee may, from time to time, adopt. All
decisions of the Committee upon any questions arising under the Award
Documentation and Grant Documentation shall be conclusive and binding. The
Committee may delegate to any other individual or entity the authority to
perform any or all of the functions of the Committee under the Award, and
references to the Committee shall be deemed to include any such delegate.

2.
Amendment. The Committee may, in its sole discretion, amend the terms of the
Award, including, without limitation, to impose additional requirements on the
Award and on any shares of Common Stock acquired with respect to the Award;
provided, however, that if the Committee concludes, in its sole discretion, that
such amendment is likely to materially impair your rights with respect to the
Award, such amendment shall not be implemented with respect to the Award without
your consent, except to the extent that any such action is made to cause the
Award to comply with applicable law, currency controls, stock market or exchange
rules and regulations, or accounting or tax rules and regulations, or is
otherwise made in accordance with Section VI.A.4.

3.
Limitations. Payment of the Award is not secured by trust, insurance contract or
other funding medium, and you do not have any interest in any fund or specific
asset of Marsh & McLennan Companies by reason of the Award. Your right to
payment of the Award is the same as the right of an unsecured general creditor
of Marsh & McLennan Companies.

4.
Cancellation or Clawback of Awards.

a.
Marsh & McLennan Companies may, to the extent permitted or required by any
applicable law, stock exchange rules, currency controls, or any applicable
Company policy or arrangement in effect prior to the vesting of any unvested
portion of the Award, or as specified in the Award Documentation or Grant
Documentation, cancel, reduce or require reimbursement of the Award.

b.
If (i) Section III.H.2. is applicable to you, (ii) you terminate your employment
with the Company under Section III.G. and such termination of employment occurs
within 60 days following a Stock Unit Scheduled Vesting Date or the PSU
Scheduled Vesting Date, (iii) you receive delivery of the portion of the Award
that was thought to have vested on such Stock Unit Scheduled Vesting Date or the
PSU Scheduled Vesting Date pursuant to Section II.B.4. or II.C.4. and (iv) the
date of your termination of employment as determined pursuant to Section
III.H.2. is before the Stock Unit Scheduled Vesting Date or the PSU Scheduled
Vesting Date, then you will be required to reimburse the Company for the portion
of the Award you received following such Stock Unit Scheduled Vesting Date or
the PSU Scheduled Vesting Date.


23


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



c.
If you fail to repay any amount due pursuant to this Section VI.A.4., the
Company may bring an action in court to recover the amount due. You acknowledge
that, by accepting the Award, you agree to pay all costs, expenses and
attorney’s fees incurred by the Company in any proceeding for the collection of
amounts due pursuant to this Section VI.A.4., provided that the Company prevails
in whole or in part in any such proceeding. The Company may also, to the extent
permitted by applicable law, reduce any amounts owed to you by the Company in an
amount up to the full amount of the repayment due.

5.
Governing Law; Choice of Forum. The Award and the Award Documentation applicable
to the Award are governed by and subject to the laws of the state of Delaware,
without regard to the conflict of law provisions, as set forth in Section 10.J
of the Plan. For purposes of any action, lawsuit, or other proceedings arising
out of or relating to this Award, including without limitation, to enforce the
Award Documentation, the Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof. The Company and you agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

6.
Severability; Captions. In the event that any provision of this Award is
determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Award will be unaffected thereby and will remain in full
force and effect to the fullest extent permitted by law. The captions of this
Award are not part of the provisions of this Award and will have no force or
effect.

7.
Electronic Delivery and Acceptance. Marsh & McLennan Companies may, in its sole
discretion, decide to deliver any documents related to the Award and/or your
current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Marsh & McLennan Companies or an agent appointed by Marsh &
McLennan Companies.

8.
Waiver. You acknowledge that neither a waiver by Marsh & McLennan Companies of
your breach of any provision of the Award Documentation nor a prior waiver by
Marsh & McLennan Companies of a breach of any provision of the Award
Documentation by any other participant of the Plan shall operate or be construed
as a waiver of any other provision of the Award Documentation, or of any
subsequent breach by you.


24


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



B.
Additional Provisions—Outside of the United States

1.
Changes to Delivery. In the event that Marsh & McLennan Companies considers that
due to legal, regulatory or tax issues the normal delivery of an Award (as
described in these Terms and Conditions) to a participant outside the United
States would not be appropriate, then Marsh & McLennan Companies may, in its
sole discretion, determine how and when the value of the Award will be
delivered. Without limitation, this may include making any payments due under
the Award in cash instead of shares of Common Stock, or in shares of Common
Stock instead of cash, in an amount equivalent to the value of the Award on the
date of exercise (for Options) or vesting after payment of applicable taxes and
fees and any exercise price or, delivering or paying out the Award as soon as
practicable following a termination of employment. If the value of an Award is
to be delivered in cash instead of shares of Common Stock, Marsh & McLennan
Companies may sell any shares of Common Stock distributable in respect of the
Award on your behalf and use the proceeds (after payment of applicable taxes,
fees and any exercise price) to satisfy the Award.

2.
Amendment and Modification. The Committee may modify the terms of any Award
under the Plan granted to you in any manner deemed by the Committee to be
necessary or appropriate in order for such Award to conform to laws, regulations
and customs of the country (other than the United States) in which you are then
resident or primarily employed or were resident or primarily employed at the
time of grant or during the term of the Award, or so that the value and other
benefits of the Award to you, as affected by non-U.S. tax laws and other
restrictions applicable as a result of your residence or employment outside of
the United States, shall be comparable to the value of such an Award to an
individual who is resident or primarily employed in the United States.

VII.    QUESTIONS AND ADDITIONAL INFORMATION
Please retain this document in your permanent records. If you have any questions
regarding the Award Documentation or Grant Documentation or if you would like an
account statement detailing each type of equity-based award and the number of
shares of Common Stock covered by such equity-based award that comprises the
Award, and the exercise price, vesting date(s) and expiration date of such
equity-based awards that comprise the Award, or any other information, please
contact:
 
Global & Executive Compensation
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036-2774
United States of America
Telephone Number: +1 212 345-9722
Facsimile Number: +1 212 948-8481
Email: mmc.compensation@mmc.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




25


2015 LTI Combined Terms & Conditions

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Marsh & McLennan Companies has caused these Terms &
Conditions to be duly executed by the facsimile signature of its Senior Vice
President, Chief Human Resources Officer as of the day and year first above
written. By consenting to these Terms and Conditions, you agree to the
following: (i) you have carefully read, fully understand and agree to all of the
terms and conditions described herein and in the Award Documentation; and (ii)
you understand and agree that these Terms & Conditions and the Award
Documentation constitute the entire understanding between you and Marsh &
McLennan Companies regarding the Award, and that any prior agreements,
commitments or negotiations concerning the Award are replaced and superseded.
The grant of the Award is contingent upon your acceptance of these Terms and
Conditions, Country-Specific Notices (if applicable) and Restrictive Covenants
Agreement (if applicable) by the date and in the manner specified in materials
provided to you by Global & Executive Compensation. If you decline the Award or
you do not accept the Award and any applicable documents described in the
preceding sentence by the date and in the manner specified, the Award will be
cancelled as of the grant date of the Award.




 
/s/ Laurie Ledford
 
Laurie Ledford
SVP, Chief Human Resources Officer
 
 




26


2015 LTI Combined Terms & Conditions